Citation Nr: 1624244	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  07-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to January 1954. 

This matter is on appeal from a November 2006 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) that determined that the Veteran had failed to submit new and material evidence to reopen a claim for service connection for a low back disorder. 

In November 2010, the Board found new and material evidence did exist and reopened the claim and remanded it for further development.  In October 2012 the Board denied the claim of entitlement to service connection for a low back disorder, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2015 the Court issued an Order and a Decision that vacated the Board's October 2012 decision.  To comply with the Court's directives, in March 2016 the Board obtained an independent medical expert (IME) opinion regarding the nature and etiology of the Veteran's current low back disorder.  The Court's concerns are further addressed in the analysis below.

In April 2016, the Veteran stated that he had no further evidence to submit and requested that the Board immediately proceed with the adjudication of his appeal thereby waiving initial RO review of any additionally received evidence.  

In addition to the paper claims file, records in the Veteran's Virtual VA and VBMS (Veterans Benefits Management System) folders have been reviewed and considered.


FINDING OF FACT

A chronic low back disorder was not documented in service or for many years later; and, the competent and credible evidence is against the finding that the Veteran's current low back disability is related to his active service, to include a slip and fall injury. 
CONCLUSION OF LAW

The criteria for entitlement to service connection of a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See August 2006 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's available service and identified post-service treatment records, to include records from the Social Security Administration.  He has also submitted private treatment records and an opinion in January 2012 from his treating physician.  

In April 2002 the National Personnel Records Center confirmed that the Veteran's service treatment records were fire related.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As most of the Veteran's service treatment records are missing, the analysis below has been undertaken with this heightened duty in mind.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Next, the Veteran was afforded a VA examination in December 2010 and the December 2010 examiner rendered an addendum opinion in August 2011.  The Board finds that the December 2010 examination was adequate with regard to the finding of a current diagnosis of degenerative disc disease as the examiner conducted a thorough interview with the Veteran regarding his symptoms as well as the appropriate tests.  The Board acknowledges that the Veteran's claims file was not present at the December 2010 VA examination and that the examiner was unable to render a nexus opinion at that time because the records were unavailable.  However, the same examiner reviewed the claims file and medical records when she rendered the August 2011 addendum opinion.  

In July 2012 an opinion from the Veterans Health Administration (VHA) was obtained.  The April 2015 Memorandum Decision found that opinion to be inadequate.  The Court determined that the VHA examiner overstepped his role as a medical expert and provided inappropriate factual conclusions by evaluating the credibility of the January 2012 private opinion rendered by the Veteran's treating physician thereby tainting his own expert opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

To cure the deficiency, an IME opinion was obtained in March 2016 from Dr. S.M., MD, FRCSC, FACS. The Board finds that the March 2016 IME opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The IME examiner, a Fellow of the American College of Surgeons, considered all of the pertinent evidence of record, to include the Veteran's service treatment records, the earlier examination reports and opinions, personal statements and history, and provided a detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, the Veteran was not diagnosed with a low back disorder until many years after service and thus service connection is not warranted on a presumptive basis.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Turning to the merits of the Veteran's claim, the record clearly establishes the presence of a current diagnosis of a low back disorder.  VA outpatient treatment records have listed a diagnosis of degenerative disc disease on the Veteran's problem list since at least February 2006.  The diagnosis of degenerative disc disease was confirmed by X-ray at the December 2010 VA examination.
Element (1) of the Shedden analysis has therefore been met.  

The Board will next consider whether there is sufficient evidence of an in-service low back injury or disorder.  Most of the Veteran's service treatment records were destroyed by fire.  An in-service medical discharge examination in December 1953 shows that the Veteran's spine was evaluated as normal and he was found not qualified for service due to a skin condition.  In statements and testimony he stated that during service on New Year's in January 1954 he slipped and fell on ice and was treated in a medical clinic.  Shortly thereafter he was discharged.  See May 2010 Decision Review Officer hearing transcript and May 2010 statement.  The Board has considered the Veteran's mother's December 2006 statement regarding her observation of his pain when he came home after the fall.   Also of record is an undated statement from the Veteran's fellow serviceman regarding the icy conditions during the period in which the Veteran claims to have fallen.  

The lay statements of the Veteran, his mother, and friend are competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has experienced a back injury during service are both competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The incurrence of an in-service back injury is accepted.

Establishing that there is medical evidence of a current disorder (degenerative disc disease of the lumbar spine) and medical evidence of an in-service injury, incurrence or aggravation of an injury of the low back, the Board turns its attention to the final element of Shedden - whether there is medical evidence of a nexus or relationship between the current disorder and the in-service disease or injury.  

The Veteran testified that he was treated for back problems soon after service, in 1954, at the Montgomery VA hospital and was eventually sent home because he was told there was nothing that could be done for his back except manage the pain.  A VA May 1958 hospital discharge summary from the Assistant Chief, Orthopedic Section, indicates that, on April 21, 1958, the Veteran was admitted complaining of pain in his low back and abdomen.  He reported a December 1953 inservice slip and fall injury during which he landed on his buttocks, injured his back, and was "treated symptomatically with complete relief."  He stated that the back pain was aggravated by work and bending and that he had an ache in his back all the time. The examination revealed full range of motion in the back, no list or spasm, no tenderness to palpation or percussion, and negative Lasegue's sign.  The diagnosis was back pain due to postural deformity.  An April 1969 one-page accounting record for doctor's visits, listing amounts charged and paid, and a brief summary of the visit, showed that the Veteran hurt his back while working.
The Veteran in May 2010 further testified that he received regular treatment for his back pain since the in-service slip and fall injury.  Treatment records show that the Veteran hurt his back picking up furniture in December 1980 and was diagnosed with an acute sacroiliac strain.  In May 2010 he further stated that his back condition became worse after a September 1983 truck accident when he was working as a driver and sitting in a moving van that was rear-ended by another truck.  The records show that in April 1984 he underwent a hemilaminectomy at L4-L-5 on the right side, with removal of extruding discs at each level.  He also underwent a laminectomy in June 2006 and reported having three surgeries on his lower back.  See VA treatment record dated in June 2006 and May 2011.  

There are favorable and unfavorable opinions of record addressing the etiology of the Veteran's back disorder.   

As for the favorable opinion, a private medical opinion from Dr. S., dated in January 2012, states that he had seen the Veteran and that it was his opinion that it is possible and very likely that the Veteran's current disability was caused by his previous trauma and injury in 1954.  Reference was made to the Veteran's old records.  Dr. S. also explained that he was unable to objectively verify the opinion as he has not been the Veteran's primary care provider since that time.

As for the unfavorable opinion, in March 2016, an IME opinion was obtained from Dr. S.M., who after reviewing the claims folder opined that the Veteran did not sustain any injuries during service that had a direct causal relationship to his current lumbar spine disabilities.  The doctor noted that both the Veteran sustained a fall on New Year's in January 1954 and that there was no documented evidence of lumbar spine injuries during service.  Dr. S.M. explained that chronic degenerative disease of the lumbar spine is not related to or caused by muscle spasms, sprains, or strains.  Instead, the doctor explained that degenerative changes in the lumbosacral spine usually occur in a progressive manner over the course of a lifetime.  Dr. S.M. found it probative that the orthopedic examination in 1958 showed a normal clinical examination of the lumbar spine.  Further, the Veteran was gainfully employed as a truck driver following discharge from service, he had a low back injury lifting furniture in December 1980 and was involved in a motor vehicle accident in September 1983.  As such, Dr. S.M. found that the Veteran's employment and additional injuries may have contributed to his current lumbar spine disabilities.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable March 2016 IME opinion.  The favorable private medical opinion in January 2012 by Dr. S. did not provide any rationale for his opinion that the Veteran's current disorder was related to service.  He also failed to discuss the Veteran's extensive history of post-service back injuries.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Conversely, the IME opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The IME examiner considered the nature of the Veteran's degenerative disease of the lumbar spine, as well lay history, in proffering the opinion that it was a progressive development over the course of a lifetime.  The March 2016 IME opinion is consistent with the December 2010 VA examination and addendum opinion in August 2011.  On VA examination in December 2010 X-rays show multilevel degenerative changes within the lumbar spine and the examiner provided a diagnosis of degenerative disc disease of the lumbar spine and opined there was no spondylolisthesis or spondylosis.  The examiner was unable to provide an opinion as the claims folder was unavailable for review.  In the addendum opinion in August 2011 the examiner determined that it was less likely as not that the Veteran's degenerative disc disease was caused by service as his surgery in the 1980s for a herniated disc took place following a motor vehicle accident and his back treatment began 29 years after service and after working during those post-service years as a truck driver. 

A VHA opinion was obtained in July 2012.  However, as explained above, the Court in the April 2015 Memorandum Decision found it to be tainted and inadequate.  

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed low back disorder and the in-service back injury.  Similar lay statements were received from family and friends in support of this contention. W.W., R.B., D.H., G.H., W.G.B., W.M., F.C., V.C.S., B.R., and L.R., reported that they knew the Veteran prior to service and that he had no problems prior to service but had back problems since service.  See statements received from July 2006 to September 2006.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, orthopedic disorders, including degenerative spinal disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A low back disorder such as arthritis and degenerative disc disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that x-ray studies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of low back pain, and his family and friends are competent to witness and observe his complaints of back pain, there is no indication that they are competent to etiologically link his reported in-service injury to his current low back disorder.  They have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the statements of record do not constitute competent medical evidence and lack probative value.  As this evidence is not competent as to a nexus with service pursuant to 38 C.F.R. § 3.303(d), the determination of whether the statements within the context of 38 C.F.R. § 3.303(d) are credible is not reached.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

The Veteran's degenerative disc disease is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology regarding degenerative disc disease under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis, however, is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a) and therefore consideration of continuity of symptomatology of arthritis under 38 C.F.R. § 3.303(b) is applicable.  Id.  

While the December 2010 VA examiner determined that the Veteran did not have spondylosis, VA treatment records in May 2006 show that a MRI reveals mild spondylotic disease of the lumbar spine.  Thus although it is unclear whether the Veteran has arthritis in his lower back, assuming without conceding that he does have arthritis his assertions of continuity of symptomatology will be addressed.  

Thus, with respect to his continuity of symptomatology argument, the Veteran is clearly competent to report symptoms such as low back pain.  These observations require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although post-service medical records such as the April 1969 record do not show that the Veteran complained continuity of back pain since service, the Court cautioned in the April 2015 memorandum that the nature of the record must be considered in order to determine whether such a notation would be expected.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224(2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected).  The Court also indicated that symptoms and not long gaps in time of treatment determine continuity of symptomatology.  

The Board's attention is drawn when the Veteran was treated for low back pain at the VA hospital in 1958.  It would have surely been normal at that time to expect that he would complain of continuity of back pain since service.  On the one hand, the Veteran in the 1958 record reported the in-service back injury stating that he was "treated symptomatically with complete relief."   On the other hand, he stated that the back pain was aggravated by work and bending and that he had an ache in his back all the time.  As the Veteran in his 1958 report asserted that his in-service back injury completely resolved and was subsequently aggravated at work, his more recent self-reported history of continuity of symptomatology is not credible as it lacks internal consistency and facial plausibility.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996).  

The Board finds the lay statements from his friends and family observing that he has had back problems since service to be credible to the extent that he had a back injury in service and back problems after service.  To the extent that the Veteran's family and friends are commenting that he had experienced a continuity of the same back symptoms during and after service, they are not competent to do so as such a lay observation requires personal knowledge as it comes to the Veteran through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the lay statements are not competent to establish a continuity of symptomatology the determination of whether they are credible is not reached.  Similarly,  even if the Veteran's own report of continuity of symptomatology was credible, his lay opinion establishing a nexus to service based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) along with the other lay statements of record, would be outweighed by the unfavorable March 2016 IME opinion on the question of a nexus between the current back disorder and service for the reasons discussed above.  

Post-service treatment records dated shortly following service reveal the possibility of a preexisting low back disorder.  An April 1955 VA hospitalization record for a disability not on appeal, indicated a secondary diagnosis of other conditions including "idiopathic scoliosis, residuals of childhood rickets."  To the extent that there is a question as to whether the Veteran had a preexisting back disability that was aggravated by his military service, the Board notes that the Veteran's spine was evaluated as normal on his service enlistment examination in November 1953 and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the low back disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Clear and unmistakable evidence demonstrating that the Veteran's low back condition both pre-existed service has not been provided.  There is simply no convincing evidence showing a preexisting back disorder.  More importantly, even if there was sufficient evidence of a preexisting back disorder that was aggravated by service, for reasons explained above, there is still no probative evidence showing that the Veteran's current low back disorder, to include degenerative disc disease, is related to his active service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Service connection for a low back disorder is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


